Citation Nr: 1145984	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for posttraumatic dislocation of the right shoulder, evaluated as 20 percent disabling prior to May 22, 2009, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which denied the Veteran's claim for a rating in excess of 20 percent for posttraumatic dislocation of the right shoulder. 

In May 2010, the RO increased the assigned rating for posttraumatic dislocation of the right shoulder to 30 percent effective May 22, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

The issue of entitlement to service connection for residuals of a stroke secondary to Vioxx use due to a service-connected right shoulder disability has been raised by the record (See December 2010 VA Examination) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  The Veteran is considered right hand dominant for VA purposes.  

3.  From May 18, 2007 to May 21, 2009, the Veteran's right shoulder is shown to have been productive of complaints of pain with dislocation occurring once a year and some limitation of motion, but the preponderance of the competent and credible evidence of record did not show ankylosis of scapulohumeral articulation, limitation of motion to midway between the side and shoulder level even taking into account the complaints of pain, nor did it show recurrent dislocation of the scapulohumeral joint with frequent episodes of guarding of all arm movements, or loss of head of the humerus, or fibrous or nonunion of the humerus.   

4.  As of May 22, 2009, the appellant's right shoulder symptoms more nearly approximated limitation of motion of the arm to 25 degrees from his side but the preponderance of the competent and credible evidence of record did not show unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from his side, or fibrous union or nonunion of the humerus, or loss of head of the humerus.  Limitation of motion cannot be divided between the stroke residuals, which appear to have made the shoulder disorder worse, and the limitation due only to the service connected disorder.


CONCLUSIONS OF LAW

1.  From May 18, 2007 to May 21, 2009, the criteria for an evaluation in excess of 20 percent for posttraumatic dislocation of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5202 (2011).

2.  From May 22, 2009, after resolving all reasonable doubt in the Veteran's favor, the criteria for an evaluation of 40 percent, but not higher, for posttraumatic dislocation of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5202 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a June 2007 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate a claim for increased compensation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A July 2008 letter provided similar information and both letters further explained how VA determines effective dates and the types of evidence which impacts such determination.  The letters further advised the Veteran to submit evidence showing that posttraumatic dislocation of the right shoulder had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in April 2011.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Board acknowledges that the Veteran has reported VA treatment for his right shoulder from 1991 to 1994 which have not been requested or associated with the claims folder.  However, the Board finds that requesting the aforementioned treatment records is unnecessary as the Veteran did not file his claim for an increased rating until May 2007.  Moreover, it appears that a claim for an increased rating for a right shoulder disability was denied in an unappealed August 1994 rating decision.  Accordingly, all identified records that are available have been obtained and there is no indication of the existence of additional evidence to substantiate the claim.   

In addition, the Veteran was afforded VA Contract examinations in July 2007, May 2009, and December 2010.  Although the claims folder not made available for review to the July 2007 examiner, and it is unclear whether it was available for review to the May 2009 examiner, the Veteran's relevant reported history documented in those examination reports is accurate.  Furthermore, in claims for increased evaluations, the most important findings concern the current impairment that results from the disability, and not the historical record.  The VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the documented or accurately reported history of the disability on appeal.  Accordingly, the Board finds that all 3 VA Contract examinations of record are adequate for rating the disability on appeal.   

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, argument, and testimony and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran contends that the symptoms of posttraumatic dislocation of his left shoulder are more severe than the 20 percent evaluation assigned prior to May 22, 2009, and the 30 percent evaluation assigned thereafter.  Such disability is rated as 20 percent disabling prior to May 22, 2009 and 20 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5202.

Hyphenated diagnostic codes, as in the present case, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this manner, it is permissible to rate analogously to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The present rating is assigned under DC 5202 for other impairment of the humerus, referencing the criteria under DC 5201 for limitation of motion of the arm.  Nonetheless, all applicable rating criteria will be considered.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2011).  In this case, the Veteran's injured right hand will be considered the dominant hand for rating purposes. 

Diagnostic Codes 5201 and 5202 contemplate disabilities of the shoulder and arm.  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the major arm at shoulder level.  A rating of 30 percent is assigned for limitation of motion of the major arm midway between side and shoulder level.  A rating of 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side. 

Normal range of motion for a shoulder is zero to 180 degrees of both forward flexion and abduction, and 90 degrees of both internal and external rotation. 38 C.F.R. § 4.71a, Plate I. 

Additionally, under DC 5202 for other impairment of the humerus, ratings in excess of 20 percent are available as follows: 30 percent for a marked deformity of malunion of the humerus or for frequent recurrent episodes of dislocation of the scapulohumeral joint and guarding of all arm movements of the major arm; 50 percent for fibrous union of the humerus of the major arm; 60 percent for nonunion or false flail joint of the major arm; and 80 percent for loss of head of the humerus also known as flail shoulder of the major arm.  38 C.F.R. § 4.71a. 

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are again for consideration. 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of posttraumatic dislocation of the right shoulder prior to May 22, 2009

As previously stated, prior to May 21, 2009, the Veteran's right shoulder disability has been evaluated as 20 percent disabling.  

During this time, the evidence shows that in May 2007, the Veteran claimed an increased rating for his right shoulder disability due to complaints of two dislocations that year, consistent pain, and decreased motion.  

In July 2007, the Veteran underwent a VA Contract Examination for his right shoulder disability.  There were no records available for review, however, the Veteran's self-reported medical history concerning his right shoulder was accurately documented.  The Veteran was right hand dominant and he underwent open reduction internal fixation surgery on his right shoulder in 1976.  The following complaints were noted:  weakness of the shoulder and arm, swelling after continuous use, a burning sensation and constant pain radiating down the right shoulder into the elbow and fingers precipitated by physical activity and relieved with rest, giving way in certain positions, lack of endurance for continued activity of the right arm, fatigability, and dislocation.  The Veteran was unable to function without medication.  

Upon physical examination in July 2007, there was a level, nontender, and hyper pigmented scar over the anterior right shoulder measuring 9.0 by 0.1 centimeters.  Examination of the right shoulder joint revealed tenderness at the AC joint.  The shoulder was not in a fixed or ankylosed position and there was no incoordination.  Range of motion testing revealed flexion and abduction of 140 degrees with pain at 140 degrees, and external and internal rotation of 80 degrees with pain at 80 degrees and without additional limitation of motion following repetitive use.  However, repetitive use was productive of additional pain, weakness, fatigue and lack of endurance.  X-rays performed on this occasion showed evidence of previous trauma with an avulsion (tearing away) inferior to the glenohumeral joint and minimal cortical thickening at the proximal medial aspect of the humorous.  The examiner diagnosed inferior avulsion of the glenohumeral which was a progression of the established diagnosis of posttraumatic dislocation of the right shoulder.  Such diagnosis had moderate effects on the Veteran's usual occupation and activities of daily living.  

In November 2007, the Veteran complained of a 2 year history of increased shoulder pain due to a non-service connected left knee injury that caused him to stoop to lift items rather than lifting with his legs which resulted in straining his upper body, particularly his right shoulder.  

In December 2007, the Veteran underwent x-ray and MRI examinations of the right shoulder.  While multiple images were degraded due to body motion, images obtained revealed mild osseous degenerative changes in the glenohumeral joint.

In March 2008, the Veteran's Notice of Disagreement asserted that his reports of frequent dislocations, which occurred approximately 20 times over the last 20 years, which he reported to the July 2008 VA examiner, were not taken into account in the decision to continue the 20 percent disability rating previously assigned for his right shoulder disorder.  

On November 4, 2008, the Veteran suffered a severe stroke which resulted in hospitalization for 1 week and 4 weeks of physical and speech therapy.  The stroke resulted in speech aphasia and right side hemiparesis and weakness (2/5) in the right upper extremity.  Complaints of pain in the right shoulder were no longer an issue.  

In January 2009, the Veteran was scheduled for an additional VA examination, however, due to his stroke, it needed to be rescheduled.

In February 2009, the Veteran asserted that a decision had been made on this claim without adequate medical evidence showing that his right shoulder disability had worsened.  He requested that his right shoulder examination be rescheduled.  

A February 2009 VA neurological clinic note revealed normal shoulder shrug (5/5) and decreased strength in the right deltoid (2/5), bicep/tricep (1/5), and distal arm (0/5).  Tone of the right upper extremity was rigid.  Deep tendon reflexes were 3+ in the right upper extremity and sensory function was decreased to all modalities on the right.  A February 2009 VA physical therapy evaluation revealed that there were no complaints of pain.  Functionally, the Veteran was able to independently ambulate with a walker, he was independent with transfer and bed mobility, and he was able to independently use the toilet, shower (with a shower bench), and eat.  He did require some assistance with dressing and undressing.  There was rigid muscle tone with passive range of motion of the right upper extremity.  Strength of the right shoulder was 1/5 with flexion, 0/5 with extension, and 2/5 with abduction.  Significantly, the Veteran's wife reported that prior to the November 2008 stroke, the Veteran was right hand dominant, independent in all activities of daily living, played basketball, attended school, and worked in a medical lab.  

A March 2009 statement from the Veteran's wife indicated that the November 2008 stroke affected the right side of the Veteran's body and his speech communication center.  She stated that he was unable to write, drive, or use his right arm, however, he learned to walk with the assistance of a walker.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for a disability rating in excess of 20 percent for posttraumatic dislocation of the right shoulder prior to May 21, 2009, have not been met.  

Under Diagnostic Code 5002, the evidence of record does not demonstrate that the Veteran's right shoulder disability was productive of recurrent dislocation of the scapulohumeral joint with frequent episodes of guarding of all movements necessary for a 30 percent evaluation.  The Board acknowledges the Veteran's complaints of frequent dislocation of his right shoulder as mentioned in his May 2007 claim as well as his March 2008 report of experiencing 20 dislocations in the last 20 years.  However, even considering the Veteran's complaints of recurrent dislocation of his right shoulder, he does not assert, nor do the VA treatment records or the July 2007 VA examination during this period show that he experienced frequent episodes of guarding of all arm movements as required for the assessment of a 30 percent evaluation.  Indeed, the Veteran's wife reported at a February 2009 VA neurological evaluation that prior to the November 2008 stroke, the Veteran was independent in all activities of daily living and he enjoyed playing basketball.  Accordingly, the Board finds that the although the evidence during this period may be indicative of recurrent dislocations of the right shoulder, it does not show that the Veteran experienced frequent episodes of guarding of all arm movements as required for a 30 percent evaluation.  Furthermore, the VA treatment records during this period, to include the July 2007 VA examination report, are not indicative of fibrous union, nonunion, or loss of head of the humerus as required for a rating in excess of 20 percent under Diagnostic Code 5202.  Accordingly, the Board finds that a disability rating in excess of 20 percent is not warranted at any time under diagnostic code 5202 during this period and further consideration of staged ratings is not warranted during this period.  Hart, supra. 

Also for consideration is Diagnostic Code 5001 for limitation of motion of the arm.  However, the only range of motion testing of the right shoulder during this period shows that abduction and flexion of the right shoulder were 140 degrees with pain at 140 degrees, and internal and external rotation was 80 degrees with pain at 80 degrees.  Indeed, such measurements are not reflective of limitation of motion of the arm midway between side and shoulder level as required under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for the assignment of a 30 percent evaluation.  

Also for consideration, but not applicable in this case, is diagnostic code 5200 for ankylosis of scapulohumeral articulation.  However, in the absence of ankylosis at any time during this period, the Board may not rate a service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, the evidence of record does not demonstrate that the Veteran's right shoulder disorder meets the criteria for an evaluation in excess of 20 percent prior to May 21, 2009.



Evaluation of posttraumatic dislocation of the right shoulder after May 22, 2009

As previously stated, from May 22, 2009, the Veteran's right shoulder disability has been evaluated as 30 percent disabling.  

The evidence as of May 22, 2009 shows that the Veteran underwent a VA Contract examination on that date.  He was right hand dominant.  The following complaints were noted:  recurrent dislocation for three years, constant localized aching and sticking pain, weakness, stiffness, swelling, giving way, and locking.  Treatment included Motrin 800 three times daily and he was able to function without medication.  Residuals of dislocation were noted following shoulder surgery in 1976.  Functionally, the Veteran was unable to cook, drive, play sports, or write.  

Physical examination of the right shoulder in May 2009 revealed a linear, superficial, non painful scar measuring 7 centimeters by 1 centimeter without underlying tissue damage or limitation of function.  Physical examination of the right shoulder joint revealed weakness and tenderness on the right side without signs of edema, effusion, redness, heat, guarding of movement, or subluxation.  Range of motion of the right shoulder was as follows:  40 degrees of flexion with pain at 25 degrees, 100 degrees of abduction with pain at 60 degrees, 30 degrees of external rotation with pain at 20 degrees, and 40 degrees of internal rotation with pain at 30 degrees.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  X-ray findings were within normal limits without evidence of dislocation or fracture and there was no distinct arthritis seen.  The examiner diagnosed status post traumatic dislocation of the right shoulder.  The effect of such diagnosis on the Veteran's activities of daily living included tenderness at right shoulder with daily use.  

In July 2009, the Veteran was being considered for botox injections due to right side hemiparesis and spasticity in the right upper extremity.  He was receiving physical and occupational therapy and he was independent in using the restroom, however, he still needed assistance with bathing and dressing.  Examination showed decreased strength (1/5) of the upper right extremity with the exception of the deltoid which was 5/5.  There was full passive range of motion for shoulder abduction.  

In August 2009, the Veteran began having post-stroke seizures.  However, his wife stated that he was doing better, walking independently, feeding himself, and getting better with his activities of daily living.  

In September 2010, the Veteran underwent a private evaluation of his right shoulder with Dr. K who reviewed the May 2009 VA Contract examination report and a May 2010 VA treatment note.  Dr. K's September 2010 examination of the right shoulder revealed marked atrophy of the deltoid with moderate atrophy of the biceps and parascapular muscles.  There was prominence of the lateral head of the clavicle attesting to prior partial acromioclavicular joint separation.  There was no tenderness at the coracoids process, greater and lesser tubercles, bicipital groove, and subacromial bursa.  Range of motion testing revealed abduction at 25 degrees and 30 degrees of passive external rotation without any active external rotation.  Dr. K. stated that the Veteran was postured in internal rotation, however, he was able to achieve 10 additional degrees of passive internal rotation.  Attempted shoulder flexion resulted in an abduction movement believed to be secondary to his stroke.  There was only 10 degrees of active extension.  Dr. K. Diagnosed status post service-connected dislocation at the right shoulder with residual of chronic pain and restricted motion.  Dr. K. noted that examination of the right shoulder on this occasion is at variance with the May 2009 VA Contract examination in that on this occasion, there was absolutely no internal or external rotation or forward flexion and abduction was borderline for escalation to the disability rating of 40 percent at exactly 25 degrees.  Dr. K. stated that either the Veteran's capabilities in other planes of motion were overstated in the May 2009 VA examination or they had since declined due to late effects of the stroke.  

In December 2010, the Veteran underwent an additional VA Contract examination.  The claims folder was reviewed.  On this occasion, the Veteran was left hand dominant because he used that hand to write.  The following complaints were noted:  weakness, redness, locking, pain, and dislocation.  However, stiffness, swelling, heat, giving way, lack of endurance, fatigability, deformity, tenderness, effusion, and subluxation were denied.  Flare ups resulting in an inability to use the right arm occurred as often as once a day and lasted for 6 hours.

Physical examination at the December 2010 examination revealed instability, weakness, tenderness, and guarding of movement.  However, there was no edema, abnormal movement, effusion, redness, heat, drainage, or subluxation.  Upon range of motion testing of the right shoulder, there was minimal movement and the Veteran was unable to lift his right arm.  When supine, passive abduction of the right arm resulted in excessive pain which prevented assessment of shoulder rotation.  Repetitive range of motion was not possible due to an inability to lift the shoulder when sitting up.  It was also noted that the right scapula was winged off the back and the right deltoid was atrophied.  X-rays of the right shoulder revealed marked periarticular osteopenia.  The examiner clarified the VA established diagnosis of posttraumatic dislocation of the right shoulder to a right shoulder strain with recurrent dislocation.  

The December 2010 examiner stated that the Veteran has right shoulder instability, and the muscles supporting the shoulder were tender to palpitation and painful with passive movement.  Functionally, the Veteran was impaired from performing any activity with his right arm.  Following a review of the claims folder with survey of range of motion measurements recorded by Dr. S. and Dr. K., this examiner opined that overall, the Veteran had lost approximately 50 percent of his shoulder range of motion following the November 2008 stroke which resulted in hemiparesis, shoulder strain from post-stroke seizures, and spasticity irritating the pre-existing shoulder instability.  The examiner opined that these factors at least as likely as not caused the 50 percent decline in shoulder function.  Accordingly, the examiner stated that 50 percent of the shoulder limitation may reasonably be attributed to the prior service-connected shoulder diagnosis, and 50 percent may be attributed to the November 2008 stroke.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  However, that due to speech aphasia, the Veteran was only able to answer yes and no questions and he often answered "yes, no, yes."  In this regard, speech therapy treatment notes indicate that while the Veteran often is able to comprehend what is being said, he sometimes gives an answer contrary to what he intends which causes him to immediately self correct.  Accordingly, the board notes that observations made during this hearing revealed that the Veteran was unable to lift his right hand to take his oath in preparation for this hearing, and his right hand was described as claw-like in posture.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and after resolving all doubt in the Veteran's favor, the Board finds that from May 22, 2009, the criteria for a disability rating of 40 percent, but not higher, for posttraumatic dislocation of the right shoulder have been met.  

Specifically, at the May 2009 VA examination, flexion of the right shoulder measured 40 degrees, however, pain was noted at 25 degrees.  In addition, the private evaluation of the right shoulder in September 2010 by Dr. K. reveals that the Veteran was able to abduct his arm to 25 degrees.  At the December 2010 VA examination, the Veteran was unable to lift his right arm due to pain.  It was that examiner's opinion that 50 percent of the Veteran's right shoulder disability was attributable to his service-connected posttraumatic dislocation of his right shoulder.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination which the Board notes was repeatedly indicated in the VA treatment records.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability evaluation is warranted as of May 22, 2009 for limitation of motion of the right arm under Diagnostic Code 5201.  It is noted that some of the limitation of motion is no doubt do to the stroke, although there is some indication that further limitation is a result of loss of use secondary to the stroke.  In essence making the service connected disorder worse.

Also for consideration, but not applicable to the facts of this case is Diagnostic Code 5202 for fibrous union, nonunion, loss of head, or other impairment of the humerus.  In this regard, the Board notes that neither the VA treatment records nor the private or VA examinations during this period diagnose any of the aforementioned impairments of the humerus at any time during this period.  

Regarding Diagnostic Code 5200 for ankylosis of scapulohumeral articulation, to obtain a rating in excess of 40 percent under this diagnostic code, the evidence must show that the scapula and humerus move as one piece, and ankylosis must be unfavorable with abduction limited to 25 degrees from the side.  In this case however, since May 22, 2009, there is no evidence that the scapula and humerous move as one piece.  Accordingly, a rating in excess of 40 percent is not warranted under diagnostic 5200 at any time since May 22, 2009.

The Board has also considered whether the Veteran's service-connected posttraumatic dislocation of the right shoulder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, however, in light of the December 2010 VA examiner's findings that only 50 percent of the Veteran's limited motion in his right shoulder is attributable to his service-connected right shoulder disability, the Board finds that there are no exceptional or unusual factors with regard to the Veteran's right shoulder disorder.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, proper.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, prior to May 22, 2009, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for posttraumatic dislocation of the right shoulder.  


ORDER

Prior to May 22, 2009, a disability rating in excess of 20 percent for posttraumatic dislocation of the right shoulder is denied.

From May 22, 2009, a disability rating of 40 percent, but not more, for posttraumatic dislocation of the right shoulder is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


